ORDER

PER CURIAM:
Upon consideration of the Report and Recommendations of the Disciplinary Board dated February 1, 2000, and following oral argument, it is hereby
ORDERED that Anthony F. Clark be and he is disbarred from the Bar of this Commonwealth, retroactive to October 27, 1997, and he shall comply with all the provisions of Rule 217, Pa.R.D.E. It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
Justice NEWMAN did not participate in the consideration or decision of this case.
Justice CAPPY dissents and would suspend respondent for a period of five years.